IN THE SUPREl\/IE COURT OF THE STATE OF DELAWARE

ANDRE BRODIE, §
§ No.103, 2014
Defendant Below- §
Appe1lant, §
§
v. § Court Below-Superior Court
§ of the State of De1aware,
STATE OF DELAWARE, § in and for New Castle County
§ Cr. No. 05040l2182
P1aintiff Below- §
Appellee. §

Subrnitted: August 4, 2014
Decided: August 22, 2014

Before STRINE, Chief Justice, HOLLAND», and RIDGELY, Justices.
h

This 22“° day of August 2014, it appears to the Court that:

(1) On February 27, 2014, the appe1lant, Andre Brodie, filed a notice of
appeal horn a Superior Court order dismissing his second motion for
postconviction relief. For the reasons that follow, the Court concludes that the
appeal must be disrnissed.

(2) Brodie’s opening brief and appendix were originally due on or before
April 21, 2014. After Brodie failed to file an opening brief, the Chief Deputy
Clerk sent Brodie a notice of brief delinquency on April 22, 2014. The notice of
brief delinquency stated that Brodie’s opening brief and appendix were due on

April 21, 2014 and that if a brief was not filed within seven days the Court would

consider entering an order resolving the matter against Brodie. On April 30, 2014,
the Chief Deputy Clerk issued a notice to Brodie to show cause why his appeal
should not be dismissed for his failure to diligently prosecute the appeal by not
filing his opening brief and appendix. On May 9, 2014, Brodie filed a motion to
obtain leave file out of time and for an extension. The Court granted Brodie’s
motion and ordered that he file his opening brief and appendix no later than June 9,
2014.

(3) After Brodie again failed to file an opening brief the Chief Deputy
Clerk sent Brodie a notice of brief delinquency on June ll, 2014. The notice of
brief delinquency stated that Brodie’s opening brief and appendix were due on
June 9, 2014 and that if a brief was not filed within seven days of the notice the
Court would consider entering an order resolving the matter against Brodie. In a
motion dated June 6, 2014 and filed on June 12, 2014, Brodie requested an
extension of thirty days to file his opening brief`. On June 13, 2014, the Court
granted Brodie’s motion and ordered that he file his opening brief and appendix no
later than July 9, 2014. In a letter dated June l9, 2014 and filed on June 23, 2014,
Brodie responded to the June llth notice of brief delinquency and indicated that he
had requested an extension to file his opening brief.

(4) Brodie again failed to file his opening brief. On July ll, 2014, the

Chief Deputy Clerk sent Brodie a notice of brief delinquency stating that Brodie’s

opening brief and appendix were due on July 9, 2014 and that if a brief was not
filed within seven days of the notice the Court would consider entering an order
resolving the matter against Brodie. On July 23, 2014, the Chief Deputy Clerk
issued a notice to Brodie to show cause why his appeal should not be dismissed for
his failure to diligently prosecute the appeal by not filing his opening brief and
appendix. In his response to the notice to show cause, Brodie claimed that he had
responded to every notice he has received and that he had been waiting for the
Court to inform him whether his appeal was still in effect. Brodie offered no
explanation for his failure to file an opening brief and did not request any
additional time to tile an opening brief`.

(5) This Court may dismiss an appeal if an appellant fails to diligently
prosecute the appeal.‘ lt is the appellant’s responsibility to prepare an opening
brief.’ The record reflects that, despite multiple extensions, the July 1 1, 2014 brief
delinquency notice, and the July 23, 2014 notice to show cause, Brodie has not
filed an opening brief and appendix. In light of Brodie’s failure to diligently

prosecute his appeal, the appeal must be dismissed.

1 Supr. Ct. R. 29(b).
2 supr. ct R. rs(a>(i).

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),
that this appeal is DISMISSED.

BY THE COURT:

W\`»~.¢€ g/¢L¢-Q_,@-ND

Justice